Per Curiam.
This was an action by the appellee, who was the plaintiff, against Cameron Howard, and Jane Howard, his wife, to foreclose a mortgage. The record shows, that at the October term of said Court, being the 45th judicial day of said term, the defendants—the present appellants—having been duly served with process, were called and defaulted, and judgment by default regularly entered against them. But the record fails to shovg that any motion was made in the lower Court to set aside the default; and the result is, the cause is not properly before this Court.
•The judgment is affirmed, with 5 per cent, damages and costs.